Citation Nr: 0946357	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received at the RO in June 2009, the 
Veteran indicated that she wanted to appear at a hearing 
before a Veterans Law Judge (VLJ) of the Board at a local VA 
office.  In October 2009, the Veteran submitted a duplicate 
of the June 2009 request directly to the Board.  Thus, the RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a VLJ in the order that 
the request was received.  Notify the 
Veteran in writing of the date, time 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request, or if 
she fails to report for the scheduled 
hearing without good cause, the claims 
file should be returned to the Board, 
in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


